Harold J. Crawford, J.
Motion by defendant to vacate the plaintiff’s notice of examination before trial on the ground that plaintiff waived its right to examine defendant by serving a note of issue and statement of readiness. While the party filing the readiness statement without first obtaining his deposition generally waives it (Murray’s Trucking Serv. v. Manhattan Life Ins. Co., 21 Misc 2d 131), in the case at bar defendant has caused the case to be stricken from the calendar and has since examined plaintiff. Accordingly, the motion to vacate is denied.